Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Pratt on 7/6/2021.

The application has been amended as follows: 

1. (Currently Amended) A jet engine comprising: 
an inlet configured to take in air; 
a combustor configured to combust fuel by using the air; and 
a computer configured to control supply of the fuel, 
wherein the combustor comprises: 
a pump configured to supply the fuel; 
an injector having an opening configured to inject the fuel supplied from the pump; 
a pipe configured to send the fuel from the pump to the opening; and 
a valve configured in the pipe and positioned perpendicular to the direction of fuel flow in the pipe, 

wherein the computer is configured to increase a momentum flux of the fuel based on increasing an airspeed of the jet engine or decreasing an altitude of the jet engine by changing a cross-section area of the pipe by the valve, [[and]] 
wherein the computer is configured to adjust the cross-section area of the pipe using the valve, which controls a penetration height of the [[fuel]] fuel, to increase the momentum flux of the fuel, and [[fuel.]]  
wherein the computer controls the valve to change the cross-section area of the pipe while maintaining the total flow rate of the fuel to control the penetration height of the fuel.   

10. (Currently Amended) A flying object comprising: 
a jet engine which comprises: 
an inlet configured to take in air, 
a combustor configured to combust fuel by using the air, [[and]] 
a computer configured to control supply of the fuel; and
a rocket motor connected with the jet engine;
wherein the combustor comprises: 
a pump configured to supply the fuel; 
an injector having an opening configured to inject the fuel supplied from the pump; 
a pipe configured to send the fuel from the pump to the opening; and
a valve configured in the pipe and positioned perpendicular to the direction of fuel flow in the pipe;
wherein the computer is configured to control the pump in response to a command of an autopilot to supply a total flow rate of the fuel to the injector; 
wherein the computer is configured to increase a momentum flux of the fuel based on increasing an airspeed of the jet engine or decreasing an altitude of the jet engine by changing a cross-section 
wherein the computer is configured to adjust the cross-section area of the pipe using the valve, which controls a penetration height of the [[fuel]] fuel, to increase the momentum flux of the fuel; and 

wherein the computer controls the valve to change the cross-section area of the pipe while maintaining the total flow rate of the fuel to control the penetration height of the fuel.   

11. (Currently Amended) A method of operating a jet engine which comprises: 
an inlet configured to take in air; 
a combustor configured to combust fuel by using the air; and 
a computer configured to control supply of the fuel, wherein the combustor comprises: 
a pump configured to supply the fuel; 
an injector having an opening configured to inject the fuel supplied from the pump; 
a pipe through which the fuel is sent out from the pump to the opening; and 
a valve configured in the pipe and positioned perpendicular to the direction of fuel flow in the pipe, wherein the method of operating the jet engine comprises: 
supplying, by the pump, the fuel to the injector in a total flow rate of the fuel in response to a command of an autopilot; 
increasing a momentum flux of the fuel based on increasing an airspeed of the jet engine or decreasing an altitude of the jet engine by changing a flow-path cross-section area of the pipe by the valve; 
fuel, to increase to increase the momentum flux of the fuel; and [[fuel.]] 
adjusting the flow-path cross-section area of the pipe while maintaining the total flow rate of the fuel to control the penetration height of the fuel.   

13. (Cancelled)  

Reasons for Allowance
	Claims 1-2, 4-8 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Tajiri et al (JP 2012144984 A as referenced in the IDS dated 8/24/2016).  Taijiri discloses a choke mitigation system for a ramjet using a fuel valve which changes the momentum flux and penetration height of the fuel.
Regarding claims 1, 10, 11, the prior art of record does not disclose, teach, or suggest, in combination with the other limitations of the respective claim, a ramjet wherein a valve adjusts a flow-path cross-section area of a pipe while maintaining a total flow rate of a fuel to control a penetration height of the fuel because Taijiri explicitly states that the flow rate of the fuel changes in at least Paragraphs 0008, 0009, 0025, and 0026.
Regarding claims 2, 4-8, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/Examiner, Art Unit 3741